                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION
                                     :
                                     :
The Property Management              :   CIVIL ACTION NO.:
Connection, LLC                      :
807 Bradford Ave                     :   COMPLAINT
Nashville, TN 37204                  :
                                     :   JURY TRIAL DEMANDED
&                                    :
                                     :
Gordon J. Schoeffler                 :
Attorney at Law                      :
730 Jefferson St. (70501)            :
P.O. Box 4829                        :
Lafayette, LA 70502                  :
                                     :
&                                    :
                                     :
National Association of Residential :
Property Managers                    :
638 Independence Parkway, Suite 100 :
Chesapeake, VA 23320                 :
                                     :
      v.                             :
                                     :
The Consumer Financial Protection :
Bureau                               :
1700 G Street NW                     :
Washington, DC 20552                 :
                                     :
&                                    :
                                     :
Dave Uejio, in his official capacity :
as Acting Director of the Consumer :
Financial Protection Bureau,         :
1700 G Street NW                     :
Washington, DC 20552                 :
                                     :


   Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 1 of 26 PageID #: 1
&                                       :
                                        :
The United States of America,           :
Served on Merrick Garland,              :
U.S. Attorney General                   :
950 Pennsylvania Ave. NW                :
Washington, DC 20530                    :
                                        :
                    Defendants.         :

                                   COMPLAINT

      The Defendant, the Consumer Financial Protection Bureau (“CFPB”), has

doubled down on an unlawful policy of its fellow agency, the Centers for Disease

Control and Prevention (“CDC”), to prohibit eviction in state courts of tenants

defaulting on rent (the “Halt Order” or “the CDC Order”). CFPB has ensnared

plaintiffs, The Property Management Connection LLC, Gordon Schoeffler and the

members of the National Association of Residential Property Managers in its scheme

to force them to make untrue statements to tenants who have been sued for unpaid

rent, and are subject to eviction. The CDC issued and maintained an unlawful

prohibition on evicting defaulting tenants in state courts. Now CFPB is requiring

Plaintiffs to lie about the lawfulness and availability of the Halt Order to tenants who

have failed to pay rent in derogation of Plaintiffs’ First Amendment rights, and in

Mr. Schoeffler’s case, in derogation of zealous representation of his clients and the

lawyer’s ethical duty to be truthful to third parties. This Court should enjoin this

CFPB policy, declare it unlawful, and set it aside.



     Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 2 of 26 PageID #: 2
                                     PARTIES

1.    Plaintiff The Property Management Connection LLC (“PMC”) is a property

management company in Nashville, Tennessee.

2.    As a part of its business, PMC seeks to collect rent from tenants who rent

properties that it manages. At present, some of PMC’s tenants owe unpaid rent and

are eligible for eviction for unpaid rent under Tennessee law.

3.    Plaintiff Gordon J. Schoeffler is an attorney practicing in real estate law in

Louisiana. As a part of his practice, he seeks to collect rent from tenants renting

properties that his clients own and/or manage. At present, some of his client’s tenants

owe unpaid rent and are eligible for eviction for unpaid rent under Louisiana law.

4.    Plaintiff the National Association of Residential Property Managers

(NARPM) is a member organization headquartered in Virginia. NARPM was

founded in 1988, and it represents over 5,000 residential property managers

nationwide, by providing a permanent trade association for the residential property

management industry. At present, many NARPM members own or manage property

where tenants have failed to paid rent and are eligible for eviction for unpaid rent in

their respective jurisdictions.

5.    Defendant Bureau of Consumer Financial Protection is an independent

executive agency of the United States of America. It regulates consumer financial

products and services, and it is headquartered in Washington, District of Columbia.

                                          2
     Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 3 of 26 PageID #: 3
6.     Defendant Dave Uejio is Acting Director of the Bureau of Consumer

Financial Protection. He is sued in his official capacity.

7.     Defendant the United States of America is the Government of the United

States organized under the Constitution of the United States with service effected on

Merrick Garland, the Attorney General of the United States, as well as on the U.S.

Attorney for the Middle District of Tennessee.

                          JURISDICTION AND VENUE

8.     This Court has federal question jurisdiction pursuant to 5 U.S.C. § 702 and 28

U.S.C. § 1331, as this matter involves questions arising under the Constitution of the

United States and the Administrative Procedure Act.

9.     This Court has the authority to grant declaratory and injunctive relief in this

matter pursuant to 28 U.S.C. §§ 2201 and 2202.

10.    Venue for this action properly lies in this district pursuant to 5 U.S.C. § 703

and 28 U.S.C. § 1391(e)(1), because one or more Plaintiffs reside in this district, the

Defendants are present in this judicial district, and because a substantial part of the

events or omissions giving rise to the claim occurred in this judicial district.

                            STATEMENT OF FACTS

                                 A. The Halt Order

11.    On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and

Economic Security (CARES) Act, P.L. 116-316, which included in Section 4024 a

                                           3
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 4 of 26 PageID #: 4
limited and temporary moratorium on evictions, for certain types of federally backed

housing, that expired on July 24, 2020.

12.    On September 1, 2020, then Acting Chief of the CDC, Nina Witkofsky issued

a nationwide order not limited to certain types of federally backed housing. It was

entitled, “Temporary Halt in Residential Evictions to Prevent Further Spread of

COVID-19” (the “Halt Order” or the “CDC Order”).

13.    The nationwide Halt Order became effective upon publication in the Federal

Register, which occurred on September 4, 2020. 85 Fed. Reg. 55292 (Sept. 4, 2020),

available    at     https://www.govinfo.gov/content/pkg/FR-2020-09-04/pdf/2020-

19654.pdf.

14.    The Halt Order provided, “Under this Order, a landlord, owner of a residential

property, or other person with a legal right to pursue eviction or possessory action,

shall not evict any covered person from any residential property in any jurisdiction

to which this Order applies during the effective period of the Order.” Id.

15.    The Halt Order, by its terms, was not effective so long as a local jurisdiction

applied more onerous eviction restrictions. Id. In reality, however, the Halt Order

stood and stands as a backstop to all similar state eviction moratoriums. Any move

to lift state moratoriums by governors, legislatures, courts, or other responsible state

bodies would incur whatever political consequences from attempting to lift their

moratoriums while still not allowing home providers access to their properties. In

                                           4
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 5 of 26 PageID #: 5
addition, the very existence of the federal Halt Order had the natural and predictable

consequence of emboldening and causing tenants to cease paying rent to their

landlords. Regardless of what states do, the Halt Order purports to deprive home

providers of any resort to state mechanisms for eviction. And state laws no longer

permit self-help evictions by changing locks.

16.    The Halt Order said, “‘Evict’ and ‘Eviction’ mean any action by a landlord,

owner of a residential property, or other person with a legal right to pursue eviction

or a possessory action, to remove or cause the removal of a covered person from a

residential property. This does not include foreclosure on a home mortgage.” Id. at

55293. Perversely then, home providers cannot pursue evictions, but if they default

on their mortgages and lose their properties, the banks can so evict! The same is

true for home providers who can lose their property at a tax sale when their tenants’

failure to pay rent leaves them unable to pay local taxes on their properties.

17.    The Halt Order also said, “[A] person violating this Order may be subject to

a fine of no more than $100,000 if the violation does not result in a death or one year

in jail, or both, or a fine of no more than $250,000 if the violation results in a death

or one year in jail, or both[.]” Id. at 55296. In imposing the lesser of these criminal

penalties, there is no requirement for the CDC to prove that any eviction led to the

spreading of Covid-19 or any other collateral harm.




                                           5
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 6 of 26 PageID #: 6
18.    To invoke the Halt Order, tenants must complete and sign a declaration,

certifying under penalty of perjury that the tenant: is unable to pay rent “due to

substantial loss of household income, loss of compensable hours of work or wages,

lay-offs, or extraordinary out-of-pocket medical expenses;” is “using best efforts to

make timely partial payments that are as close to the full payment as …

circumstances permit”; has “used best efforts to obtain all available government

assistance for rent or housing”; earns less than $99,000 per year (or $198,000 for

joint filers); and is “likely to become homeless” if evicted. These declarations,

however, go unchallenged. State courts rarely allow inquiry as to whether the facts

behind the declaration are truthful. Mere mention of the Halt Order forestalls

evictions.

19.    The initial Halt Order was effective upon publication until December 31,

2020, “unless extended.” Id. at 55297.

20.    The Halt Order was extended past December 31, 2020, and on January 29,

2021, effective January 31, 2021, it was set not to expire until March 31, 2021. CDC,

Order Under Section 361 of the Public Health Service Act (42 U.S.C. 264) and 42

Code         of     Federal        Regulations        70.2,       available        at

https://www.cdc.gov/coronavirus/2019-ncov/more/pdf/CDC-Eviction-Moratorium-

01292021.pdf.




                                         6
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 7 of 26 PageID #: 7
21.    The Halt Order was subsequently extended on April 1, 2021, when CDC

extended it through June 30, 2021, unless extended further. See Temporary Halt in

Residential Evictions to Prevent Further Spread of COVID-19 (Apr. 1, 2021)

available at https://www.cdc.gov/coronavirus/2019-ncov/more/pdf/CDC-Eviction-

Moratorium-03292021.pdf

22.    The Halt Order, which does not preclude evictions based on criminal activity,

property damage, violations of building or health codes, or violations of any other

contractual provisions, does not explain how tenants evicted for non-payment of rent

are more likely than other tenants to spread Covid-19 if evicted. Nor does the CDC

Order explain why CDC believes these tenants are likely to spread Covid-19 across

state lines following an eviction for non-payment of rent.

23.    Once again, this extraordinary and unprecedented measure was issued without

statutory authority and beyond the power of the federal government, on the pretext

that preventing only those evictions for the non-payment of rent somehow limits the

spread of Covid-19. Id.

24.    The Halt Order called on state and local officials to assist with enforcement

of the Halt Order, whether or not they wished to do so. Id. (“Notice to Cooperating

State and Local Officials”).

25.    As of March 17, 2021, according to records kept by the CDC, more than 140

million Americans have had at least one dose of a Covid-19 vaccine, and more than

                                         7
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 8 of 26 PageID #: 8
96 million Americans are fully vaccinated.             CDC, COVID Data Tracker,

https://covid.cdc.gov/covid-data-tracker/#vaccinations      (last checked April 28,

2021).

26.     Also according to the CDC, more than 42% of the American population has

been vaccinated, with such vaccines concentrated in the most vulnerable

populations, and 29% of the country is fully vaccinated, also concentrated among

the most vulnerable. CDC, COVID Data Tracker, https://covid.cdc.gov/covid-data-

tracker/#vaccinations (last checked April 28, 2021).

27.     According to news reports and widely consulted statistics, the United States

has vaccinated more people against Covid-19 than Europe and China combined and

is the most-vaccinated large country in the world. Financial Times, Covid-19

Vaccine     Tracker:   The   Global      Race    to   Vaccinate   (April   27,   2020)

https://ig.ft.com/coronavirus-vaccine-

tracker/?areas=usa&areas=eue&areas=chn&cumulative=1&populationAdjusted=0.

28.     In addition, CDC estimates that about 53 million Americans had had Covid-

19 by September, 2020. CDC, Estimated Incidence of Coronavirus Disease 2019

(COVID-19) Illness and Hospitalization—United States, February-September 2020

(Nov.            25,         2020)              https://academic.oup.com/cid/advance-

article/doi/10.1093/cid/ciaa1780/6000389.




                                           8
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 9 of 26 PageID #: 9
29.     Yet nothing, even in the most recent Halt Order, treats the vaccinated or those

who have already had the disease and thus have more natural resistance differently

from anybody else.

30.     Despite the greatly changed disease and risk environment since September

2020, the Halt Order remains in place as a national housing policy masquerading as

a public health policy, devastating home providers and eliminating their rights to

access state courts across the country—all by an agency with no authority over

housing policy.

       B. The Halt Order Is Rejected by the Courts and CFPB Doubles Down

31.     The Halt Order was immediately challenged in numerous courts across the

country. In Georgia, housing providers immediately sought to enjoin it. See Brown

v. Azar, No. 1:20-CV-03702-JPB, --- F.Supp.3d ----, 2020 WL 6364310, at *23

(N.D. Ga. Oct. 29, 2020). The U.S. District Court for the Northern District of

Georgia declined to issue a preliminary injunction, but that matter is currently

pending before the Eleventh Circuit on an expedited basis. See Brown v. Azar,

Case No. 20-14210 (11th Cir.).

32.     Within the Sixth Circuit two challenges were filed against the Halt Order,

both resulting in decisions invalidating CDC’s action. First, on March 10, 2021,

the U.S. District Court for the Northern District of Ohio “determine[d] that the

Centers for Disease Control and Prevention’s orders—Temporary Halt in

                                           9
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 10 of 26 PageID #: 10
Residential Evictions to Prevent the Further Spread of COVID-19, 85 Fed. Reg.

55,292 (Sept. 4, 2020) and Temporary Halt in Residential Evictions to Prevent the

Further Spread of COVID-19, 86 Fed. Reg. 8020 (Feb. 3, 2021)—exceed the

agency’s statutory authority provided in Section 361 of the Public Health Service

Act, 42 U.S.C. § 264(a), and the regulation at 42 C.F.R. § 70.2 promulgated

pursuant to the statute, and are, therefore, invalid.” Skyworks, Ltd. v. Centers for

Disease Control & Prevention, No. 5:20-CV-2407, --- F.Supp.3d ----, 2021 WL

911720, at *13 (N.D. Ohio Mar. 10, 2021).

33.     Just days later the U.S. District Court for the Western District of Tennessee

likewise held that the “[Halt] Order is ultra vires and unenforceable in the Western

District of Tennessee.” Tiger Lily, LLC, et al. v. HUD, et al., No. 2:20-cv-2692, ---

F.Supp.3d ----, 2021 WL 1171887, at *10 (W.D. Tenn. Mar. 15, 2021).

34.     CDC appealed the Tiger Lily decision and sought a stay of the injunction

pending appeal. In a published, precedential opinion issued on March 29, 2021,

the U.S. Court of Appeals for the Sixth Circuit denied a stay after holding that

Congress did not “grant the CDC the power it claims” underlying the Halt Order.

Tiger Lily, LLC v. United States Dep’t of Hous. & Urb. Dev., 992 F.3d 518, 522

(6th Cir. 2021). The Sixth Circuit said, “CDC points to 42 U.S.C. § 264 as the sole

statutory basis for the order’s extension [ b]ut the terms of that statute cannot

support the broad power that the CDC seeks to exert.” Id.

                                          10
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 11 of 26 PageID #: 11
35.     Meanwhile, the U.S. District Court for the Eastern District of Texas granted

a declaratory judgment against the Halt Order to plaintiffs challenging it as beyond

the Federal Government’s constitutional power under the Commerce Clause.

Terkel et al., v. Centers for Disease Control, et al., --- F.Supp.3d ----, 2021 WL

74877 (E.D. Texas, February 25, 2021) appeal pending No. 21-40137 (5th Cir.).

There is no stay on that judgment.

36.     Undeterred, and perhaps emboldened by its fellow agency’s rejection, on

April 22, 2021, Defendant CFPB issued an Interim Final Rule entitled, Debt

Collection Practices in Connection With the Global COVID-19 Pandemic

(Regulation F), 86 Fed. Reg. 21163. The CFPB Rule becomes effective on May 3,

2021, without public comment. CFPB Rule, 86 Fed. Reg. at 21163.

37.     The CFPB Rule extends the Halt Order and imposes new obligations on any

person seeking to collect unpaid rent through the eviction process in any

jurisdiction in which the Halt Order purportedly applies. Id. The CFPB Rule

requires any person seeking to collect a debt for back rent, including “attorneys

who engage in eviction proceedings on behalf of landlords or residential property

owners to collect unpaid residential [rent],” to make certain affirmative written

disclosures to any tenants prior to filing eviction proceedings in state courts. Id. at

21165, 21169.




                                          11
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 12 of 26 PageID #: 12
38.     According to CFPB, the failure to make such disclosures would violate the

Fair Debt Collection Practices Act, which would subject a housing provider or

their agent to private damages or regulatory enforcement. See id.

39.     Specifically, the CFPB Rule adds several provisions to Regulation F (12

C.F.R. § 1006 et seq.). Id. at 21180. In new Section 1006.9(c) CFPB prohibits any

property owner or other person seeking to collect owed rent from:

        (1) Fil[ing] an eviction action for non-payment of rent against a
        consumer to whom the CDC Order reasonably might apply without
        disclosing to that consumer clearly and conspicuously in writing, on
        the date that the debt collector provides the consumer with an eviction
        notice or, if no eviction notice is required by applicable law, on the
        date that the eviction action is filed, that the consumer may be eligible
        for temporary protection from eviction under the CDC Order; or

        (2) Falsely represent[ing] or imply[ing] to a consumer that the
        consumer is ineligible for temporary protection from eviction under
        the CDC Order.

Id. at 21180.

40.     The CFPB Rule further provides “official interpretations,” which CFPB

purports to be binding on regulated parties. Id. Under these interpretations, a

“consumer to whom the CDC Order reasonably might apply is a consumer who

reasonably might be eligible to be a covered person as defined in the CDC Order.”

Id.

41.     Strangely, however, CFPB insists that “A debt collector does not violate

FDCPA sections 807 (15 U.S.C. 1692e) or 808 (15 U.S.C. 1692f) merely because

                                           12
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 13 of 26 PageID #: 13
the debt collector provides the disclosure to consumers as described in this

comment 9(c)(1)-2 even if the consumer is not reasonably eligible to be a covered

person.” Id.

42.     CFPB further says, “A debt collector does not violate FDCPA sections 807

(15 U.S.C. 1692e) or 808 (15 U.S.C. 1692f) merely because the debt collector

provides the sample language in this comment 9(c)(1)-5.i to a consumer in a

jurisdiction in which the CDC Order does not apply.” Id. In other words, while

CFPB requires the disclosure that a renter “may be eligible for temporary

protection from eviction under the CDC Order,” the agency does not consider it

misleading if the housing provider is aware that the Order is inapplicable. See id.

43.     Conspicuously absent in the CFPB Rule, however, is any mention of the fact

that the CDC Order was set aside in Skyworks, 2021 WL 911720, at *13, much less

that the Sixth Circuit held that the CDC Order was legally invalid in the Sixth

Circuit. See Tiger Lily, 992 F.3d at 522. Nor does it note that there is a declaration

by a federal court that has not been stayed that the CDC Order is wholly unlawful.

See Terkel, 2021 WL 74877.

44.     Plaintiff PMC seeks on a routine basis to collect rent in arrears and to evict

tenants when warranted as part of its business and rights under Tennessee law. At

present, some of PMC’s tenants owe unpaid rent and are eligible for eviction for

unpaid rent under Tennessee law. As of the effective date of CFPB’s Rule,

                                           13
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 14 of 26 PageID #: 14
however, PMC will be required to make inaccurate disclosures to those tenants

concerning the possibility of protection under the Eviction Moratorium, even

though the Eviction Moratorium has been repeatedly held unlawful.

45.     Plaintiff Gordon Schoeffler, on behalf of his clients, seeks to collect rent and

seek eviction when warranted under Louisiana law. At present, some of his client’s

tenants owe unpaid rent and are eligible for eviction for unpaid rent under

Louisiana law. As of the effective date of CFPB’s Rule, however, he will be

required to make inaccurate disclosures to those tenants concerning the possibility

of protection under the Halt Order, even though the Halt Order has been repeatedly

held unlawful, and he believes it to be unlawful. In addition, these forced, untrue,

disclosures tend to be ones against his clients’ interests.

46.     Under the Louisiana rules of Professional Conduct, a lawyer has a duty of

candor to the tribunal (Rule 3.3) but also to third parties. Rule 4.1 of the Rules of

Professional Responsibility of Louisiana states, “In the course of representing a

client a lawyer shall not knowingly … make a false statement of material fact or

law to a third person[.]”

47.     Many of the more than 5,000 of Plaintiff NARPM’s members routinely seek

to collect rent in arrears and to evict tenants when warranted as part of their

business and rights under the laws of their respective states. At present, some of

the tenants of NARPM members owe unpaid rent and are eligible for eviction for

                                           14
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 15 of 26 PageID #: 15
unpaid rent under state law. As of the effective date of CFPB’s Rule, however,

NARPM’s members will be required to make inaccurate disclosures to those

tenants concerning the possibility of protection under the Eviction Moratorium,

even though the Eviction Moratorium has been repeatedly held unlawful.

48.     If the CFPB Rule becomes effective as scheduled, Plaintiffs will be forced to

provide inaccurate and potentially misleading written disclosures to their tenants

informing them, falsely, that the tenants “may be eligible for temporary protection

from eviction under the CDC Order.” If Plaintiffs refuse, they will be subject to

both private and regulatory liability under the FDCPA. Plaintiffs will also be

forbidden from informing their tenants the truth—that the Halt Order is legally

invalid and unenforceable. See CFPB Rule 86 Fed. Reg. at 21180 (“During the

effective period of the CDC Order, a debt collector collecting a debt in any

jurisdiction in which the CDC Order applies must not … represent or imply to a

consumer that the consumer is ineligible for temporary protection from eviction

under the CDC Order.”).




                                          15
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 16 of 26 PageID #: 16
 COUNT I: UNLAWFUL AGENCY ACTION IN VIOLATION OF THE
     ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C. § 706(2)—
CFPB EXCEEDED ITS STATUTORY AND REGULATORY AUTHORITY
      BY ISSUING THE CFPB ORDER BECAUSE IT REQUIRES
       DISCLOSURES THAT ARE NOT REQUIRED BY THE
            FAIR DEBT COLLECTION PRACTICES ACT

43.     Plaintiffs incorporate by reference all of the preceding material as though fully

set forth herein.

44.     Under the Administrative Procedure Act, this Court is required to hold

unlawful and set aside agency action, findings, and conclusions that it finds to be

contrary to constitutional right or in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right. See 5 U.S.C. § 706(2). This Court must also

“hold unlawful and set aside agency action” that violates a statutory directive

because it is “not in accordance with law.” See 5 U.S.C. § 706(2)(A).

45.     The Fair Debt Collection Practices Act generally prohibits debt collectors

from using “any false, deceptive, or misleading representations or means in

connection with the collection of any debt.” 15 U.S.C. § 1692e.

46.     In its Rule CFPB claims regulatory authority over how to define what

constitutes a “false, deceptive, or misleading representation or means in connection

with the collection of any debt” pursuant to 15 U.S.C. § 1692(d) (“the Bureau may

prescribe rules with respect to the collection of debts by debt collectors”). See CFPB

Rule, 86 Fed. Reg. at 21168-69.


                                           16
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 17 of 26 PageID #: 17
47.     It nearly goes without saying that CFPB cannot proscribe conduct that, in fact,

is not “false, deceptive, or misleading[.]” See City of Cleveland v. Ohio, 508 F.3d

827, 838 (6th Cir. 2007) (“Agency action is ‘not in accordance with the law’ when

it is in conflict with the language of the statute relied upon by the agency.”) (quoting

5 U.S.C. § 706(2)(A)). Indeed, it is a bedrock principle of administrative law that

“[f]irst, always, is the question whether Congress has directly spoken to the precise

question at issue. If the intent of Congress is clear, that is the end of the matter; for

the court, as well as the agency, must give effect to the unambiguously expressed

intent of Congress.” Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S.

837, 842-43 (1984).

48.     The FDCPA uses “an objective test” to determine if conduct falls under its

prohibitions. Harvey v. Great Seneca Fin. Corp., 453 F.3d 324, 329 (6th Cir. 2006).

And the Sixth Circuit has cautioned that statements are not “false, deceptive, or

misleading” if they are true. Id. at 331; see also Miller v. Javitch, Block & Rathbone,

561 F.3d 588, 594 (6th Cir. 2009) (debt collector did not violate FDCPA with unclear

language because it “did not go so far as to falsely describe [the] debt”).

43.     Here, CFPB’s rule seeks to extend and validate agency action that has

already been set aside as being unlawful. It also requires one party to a litigation to

assert a position it does not believe to the opposing side. As a result, its dictates

about what disclosures are necessary under the FDCPA are simply incorrect. The

                                           17
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 18 of 26 PageID #: 18
CFPB Rule therefore prohibits disclosures that are true, which conflicts with the

statutory text of the FDCPA.

44.     CFPB’s entire premise is that housing providers’ (and others) seeking to

collect back rent without first providing disclosures about the Halt Order is

inherently deceptive because “many consumers are unaware that they may be

temporarily protected from eviction for nonpayment of rent under the CDC

Order[.]” CFPB Rule, 86 Fed. Reg. 21170. But that premise assumes, of course,

that the Halt Order is itself valid, and that it otherwise applies to the tenants.

Indeed, CFPB even acknowledges this, saying, “If a particular consumer would not

actually qualify for temporary eviction protection under the CDC Order, then there

is likely no deception or unfairness to cure, no consumer benefit from receiving a

disclosure about the Order, and no reason to cause debt collectors to incur the

expense of providing such a disclosure.” Id. at 21170.

45.     But the Sixth Circuit has already held, in a published decision, that CDC

lacked the statutory authority to issue the Eviction Moratorium, and thus CFPB’s

premise is simply incorrect. See Tiger Lily, 992 F.3d at 522-23.

46.     Because the Halt Order has already been held invalid, it can hardly be said

that a housing provider engages in “false, deceptive, or misleading” conduct by not

informing a tenant to seek protection under the unlawful Halt Order. Indeed, a

tenant cannot seek refuge from the lawless Halt Order, and thus a housing provider

                                           18
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 19 of 26 PageID #: 19
clearly does not violate the FDCPA by refusing to utter CFPB’s proposed

disclaimer. See Harvey, 453 F.3d at 331.

47.     In fact, the disclosures required by the Rule are themselves deceptive and

misleading. CFPB insists that a housing provider should provide a disclosure about

the Halt Order “even if the consumer is not reasonably eligible to be a covered

person” or even if “the debt collector provides the sample language in this

comment … to a consumer in a jurisdiction in which the CDC Order does not

apply.” CFPB Rule, 86 Fed. Reg. at 21180. But such disclosures would be clearly

false. Indeed, even though CFPB fails to recognize as much, the Halt Order does

not apply within the Sixth Circuit, and it would be misleading for a housing

provider to suggest otherwise to a tenant. See Tiger Lily, 992 F.3d at 522;

Skyworks, 2021 WL 911720, at *13.

48.     CFPB’s Rule conflicts with the plain language of the FDCPA and is thus void

under Section 706(2)(A) of the APA. See City of Cleveland, 508 F.3d at 838. CFPB

has tried to force untrue disclosures through a contorted definition of false, deceptive

and misleading conduct. But the only statements actually barred by the statutory

language seem to be CFPB’s own required disclaimers.

49.     Agencies have no inherent power to make law. See Loving v. United States,

517 U.S. 748, 758 (1996) (“[T]he lawmaking function belongs to Congress … and

may not be conveyed to another branch or entity.”).              This limitation is a

                                          19
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 20 of 26 PageID #: 20
constitutional barrier to an exercise of legislative power by the executive branch.

Agencies have “no power to act … unless and until Congress confers power upon

[them].” Louisiana Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 374 (1986).

50.     Nothing in the relevant statutes or regulations purports to give CFPB the

power or authority to require disclosures concerning the CDC Halt Order.

51.     The CFPB Rule was issued in excess of any statutory authority actually

provided and is therefore invalid.

WHEREFORE, Plaintiffs demand declaratory judgment against CFPB setting

aside and invalidating the CFPB Rule; an injunction prohibiting its enforcement and

prohibiting the entry, reentry, promulgation, or extension of the CFPB Rule or any

order like it requiring anyone seeking back rent in a rent or eviction proceeding to

provide any information about the CDC Order, and any other relief that may be

appropriate.




                                        20
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 21 of 26 PageID #: 21
COUNT II: THE CFPB VIOLATED THE APA BECAUSE ITS RULE IS IN
     VIOLATION OF THE FIRST AMENDMENT OF THE U.S.
        CONSTITUTION AND REQUIRES FALSE SPEECH

52.     Plaintiffs incorporate by reference all of the preceding material as though fully

set forth herein.

53.     Apart from violating the APA, CFPB’s Rule violates core limits on the type

of speech an agency can compel from private persons. Simply, the government has

no interest in compelling false speech. But, as discussed, this is precisely what

CFPB’s rule requires—false statements to tenants who have not paid their rent.

54.     The First Amendment provides, in pertinent part, that “Congress shall make

no law ... abridging the freedom of speech[.]” U.S. Const. amend. I. “This

constitutional guarantee, the Supreme Court has held, applies not only when

government restricts speech, but also when it compels speech.” EMW Women’s

Surgical Ctr., P.S.C. v. Beshear, 920 F.3d 421, 425 (6th Cir. 2019) (citing Nat’l

Inst. of Fam. & Life Advocs. v. Becerra, 138 S. Ct. 2361, 2371 (2018) (NIFLA)).

55.     “When laws, whether restrictive or compulsive, ‘target speech based on its

communicative content,’ they generally ‘are presumptively unconstitutional and

may be justified only if the government proves that they are narrowly tailored to

serve compelling state interests.’” Id. (quoting NIFLA, 138 S.Ct. at 2371).

56.     “Heightened scrutiny generally applies to content-based regulation of any

speaker, including a physician or other professional.” Id. at 426. Indeed, “[s]peech

                                           21
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 22 of 26 PageID #: 22
is not unprotected merely because it is uttered by ‘professionals.’” NIFLA, 138

S.Ct. at 2371-72.

57.     Under strict scrutiny, “precision must be the touchstone” of any regulation

of speech. NIFLA, 138 S.Ct. at 2376 (cleaned up). Compelled speech must be

shown, with “evidence,” to actually address the purported government interest and

must be narrowly tailored so that it is neither “underinclusive” in its reach to target

harms nor overbroad in its application to protected speech that is unrelated to the

harms. See id. If the government could reach its goals “without burdening a

speaker with unwanted speech” it fails strict scrutiny. See id.

58.     CFPB’s Rule fails First Amendment scrutiny. Most importantly, CFPB’s

Rule does nothing to accomplish its stated purpose. CFPB insists that the Rule is

necessary to abate “consumer harms associated with evictions during the COVID-

19 pandemic,” because “consumers may be unaware of their eligibility for

temporary protection under the CDC Order.” CFPB Rule, 86 Fed. Reg. at 21168.

But the CDC Order is invalid, and it cannot lawfully prevent any eviction under

state law. See Tiger Lily, 992 F.3d at 522; Skyworks, 2021 WL 911720, at *13. The

CFPB Rule cannot therefore have any legitimate impact on evictions, nor can it

prevent any purported downstream harms to consumers.

59.     Of course, a rule mandating false disclosure about an invalid eviction

moratorium does have significant adverse impacts on housing providers and

                                          22
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 23 of 26 PageID #: 23
tenants themselves, because it provides false assurances to tenants that they simply

do not have to meet their rent obligations. By mandating disclosures in

circumstances where CFPB agrees the Halt Order “does not apply,” moreover,

CFPB has tipped its hand that it sees no problem with misinforming tenants and

suggesting that they have protections that do not exist. See CFPB Rule, 86 Fed.

Reg. at 21180. But such misleading disclosure encourages recalcitrant tenants to

resist lawful rent. It requires Plaintiff Schoeffler to inform the third party of

something he believes to be false and further that injures his own clients because it

multiplies litigation in both number and length. It requires Plaintiffs PMC and the

members of NARPM to falsely inform tenants who are in arrears that they cannot

be evicted for nonpayment of rent.

60.     Such an obligation to provide misinformation is wrong in itself, and it makes

it much more difficult for housing providers to access court proceedings

guaranteed by the laws of their states. The result is that CFPB’s Rule creates

significant uncertainty and disruption for all parties, while mandating false

disclosures.

61.     The Rule is invalid. The government can only mandate “truthful, non-

misleading, and relevant” disclosures. See EMW Women’s Surgical Ctr., P.S.C.,

920 F.3d at 429. The Rule is none of these things. It instead mandates false

disclosures about the CDC Order, encourages misleading disclosures whenever the

                                           23
      Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 24 of 26 PageID #: 24
Halt Order “does not apply,” and creates irrelevant burdens on housing providers

that frustrate their rights to access their own property when a tenant has simply

refused to pay rent.

WHEREFORE, Plaintiffs demand declaratory judgment against CFPB setting

aside and invalidating the CFPB Rule; an injunction prohibiting its enforcement and

prohibiting the entry, reentry, promulgation, or extension of the CFPB Rule or any

order like it requiring anyone seeking back rent in a rent or eviction proceeding to

provide any information about the CDC Order, and any other relief that may be

appropriate.

May 3, 2021

                                       Respectfully,

                                       /s/ Ben M. Rose
                                       Ben M. Rose (#21254)
                                       RoseFirm, PLLC
                                       Post Office Box 1108
                                       Brentwood, Tennessee 37024
                                       615-942-8295
                                       ben@rosefirm.com

                                       /s/ John J. Vecchione
                                       John J. Vecchione
                                       (pro hac vice forth coming)
                                       Senior Litigation Counsel
                                       Caleb Kruckenberg
                                       (pro hac vice forthcoming)
                                       Litigation Counsel
                                       New Civil Liberties Alliance
                                       1225 19th St. NW, Suite 450
                                       Washington, DC 20036
                                         24
   Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 25 of 26 PageID #: 25
                                John.Vecchione@ncla.legal
                                Caleb.Kruckenberg@ncla.legal
                                (202) 869-5210
                                Counsel for Plaintiffs




                                  25
Case 3:21-cv-00359 Document 1 Filed 05/03/21 Page 26 of 26 PageID #: 26
